      Case 1-19-42688-cec        Doc 35     Filed 08/20/19    Entered 08/20/19 09:24:29




                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NEW YORK
____________________________________
                                     :   Case No. 1-19-42688-ced
In re:
                                     :
Renee Maslikhov aka Renee Butler         Chapter 11
                                     :

              Debtor(s).             :               Hearing Date: August 28, 2019 at 2:00pm
____________________________________


OPPOSITION TO DEBTOR’S MOTION TO EXTEND EXCLUSIVITY PERIODS

       Standard Oil Credit Holding Group, LLC (“Standard Oil”), by and through the undersigned

counsel, opposes the Debtor’s Motion to Extend Exclusivity Periods (“Debtor’s Motion”), and

asserts as follows:

       1.      In theory, Standard Oil does not object to the extension of the Exclusivity Periods,

however, no post-petition payments have been made to Standard Oil, and limited progress has been

made on the sale of the Property referenced in the Debtor’s Motion.

       2.      The Debtor’s Motion references a pending sale of the Debtor’s Property, located at

328 Jefferson Avenue, Brooklyn, NY 11216 (“Property”), highlighting the pending adversary

proceeding, the existence of a signed contract and funds currently held in escrow. See Docket No.

33, Pg. 6-7.

       3.      No motion to sell the Property pursuant to 11 U.S.C. §363 has been filed on the

bankruptcy docket, indicating that the sale is not as imminent as the Debtor represents.

       4.      Additionally, no post-petition mortgage payments have been made to Standard Oil.

       5.      As noted in the Debtor’s Motion, one of the factors considered by the Court is “the

fact that the debtor is paying its bills as they become due.” In re Adelphia Commc’ns Corp., 352

B.R. 578, 587 (Bankr. S.D.N.Y. 2006). The Debtor is not paying its bills as they come due.
      Case 1-19-42688-cec        Doc 35     Filed 08/20/19      Entered 08/20/19 09:24:29




       6.      Standard Oil objects to the Debtor’s Motion, and respectfully contends that the

Debtor must come current on its post-petition obligations before the requested relief may be granted.



                             NORGAARD, O’BOYLE & HANNON
                       Attorneys for Secured Creditor, Standard Oil Credit Holding Group, LLC


                               By /s/ Brian Hannon, Esq.
Dated: 8/20/19                     BRIAN HANNON, ESQ. [3645]
                                   184 Grand Avenue
                                   Englewood, New Jersey 07631
                                   Telephone No. (201) 871-1333
                                   Fax No. (201) 871-3161
